

Branch of Beijing Tong Ren Tang Co., Ltd


Purchase Agreement


Branch of Beijing Tong Ren Tang Co., Ltd

 
 

--------------------------------------------------------------------------------

 


Purchase Agreement of Branch of Beijing Tong Ren Tang Co., Ltd. in 2011


Party A: Branch of Beijing Tong Ren Tang Co., Ltd. (hereinafter referred to as
Party A)
Party B: Shandong Hua Wei Pharmaceutical Co., Ltd. (hereinafter referred to as
Party B)


In accordance with the Contract Law of the People’s Republic of China and other
relevant laws and regulations, Party A authorizes Party B as the regional
distributor of its products and both parties sign the Contract based on the
principles of equality, mutual benefit and co-development.


1.
Regional distribution scope:

Party A authorizes Party B as the regional distributor of the products of
Beijing Tong Ren Tang Co. Ltd. in Shandong of the People’s Republic of China.
2.
Distribution index:

Party B purchases the products of Beijing Tong Ren Tang Co., Ltd. from Party A
in 2011 with the total amount of RMB 12 million and completes the sales in items
according to the agreement.
3.
Distribution schedule:

(1) Quarterly basic index: RMB                   ; increment index:
RMB                   .
(2) Quarterly basic index: RMB                   ; increment index:
RMB                   .
(3) Quarterly basic index: RMB                   ; increment index:
RMB                   .
(4) Quarterly basic index: RMB                   ; increment index:
RMB                   .
4.  Category target: See attached sheet.
5.
Distribution term:

The contract term is twelve months from Jan.1, 2011 to Dec.25, 2011.
6.
Rights and obligations of both parties:

(1)
Rights and obligations of Party A

a.
Party A is the manufacturer and owner of the products, so Party A has the right
to check and supervise the distribution price and behavior of Party B. If Party
B has the behavior damaging Party A’s rights and interests, Party A has the
right to terminate the Contract immediately and stop the annual customer
assessment of Party B.

b.
Party A shall deliver goods timely according to the written order plan entered
with Party B. The fare shall be assumed by Party A and Party A shall deliver
goods to Party B within the time regulated.

c.
If Party B fails to meet the distribution progress in items of the Agreement for
two quarters continuously or violates other regulations and obligations of the
Agreement, Party A has the right to terminate the Agreement and cancel the
assessment of the item unfinished in the current quarter.

(2)
Rights and obligations of Party B:

a.
Party B has the right to distribute the products provided by Party A in
Shandong. Party A shall complete the progress according to the Agreement in
quarters; if it fails to do so, it has no right to participate in the customer
assessment of Beijing Tong Ren Tang Co., Ltd.

b.
Party B shall not return or change the products without quality problem.


 
 

--------------------------------------------------------------------------------

 

c.
When distributing Party A’s products, Party B shall operate legally according to
the state laws and regulations, price policies and various regulations of the
distribution regions; and it shall be responsible for the consequences caused by
illegal business and assume the loss of Party A caused.

d.
Party B has the obligation to abide by the regulation of the sales price of
Party A’s products and it shall sell products based on the deduction rate of
goods supply of Party A.

e.
Party B shall provide the true data of the product trace and sales price to
Party A unconditionally; otherwise, the commercial opportunity and the customer
assessment of Party B will be cancelled.

f.
Party B has the obligation to introduce the sales situation and the sales
network to Party A and coordinate with Party A’s distribution work and the
market promotion and training activity of the product.

g.
Party B has the obligation to provide information on the fake sales and other
infringement act within the distribution region.

7.
Price for goods supply:

The price for goods supplied by Party A shall be subject to the wholesale price
of the goods delivery day approved by the price department. For those products
not be approved by the price department, the price shall be determined by Party
A.
8.
Liability for breach of contract

Except that the Contract cannot be performed due to force majeure or unless
otherwise agreed by the Contract, any party shall not terminate the Contract
independently; otherwise, it shall compensate for all losses of the other party.
9.
Arbitration

All disputes related to the Contract or aroused by the performance of the
Contract shall be solved by both parties through friendly negotiation; if the
negotiation fails, it shall be submitted to Beijing Arbitration Committee
designated by both parties and be arbitrated according to the current
arbitration rules and procedures of the committee. The arbitral award is final
and binding upon both sides.
10.
Others

(1) Matters unmentioned here shall be solved by both parties through
negotiation; if the negotiation fails, it shall be performed according to the
Contract.
(2) The Contract has two copies, with both parties holding one respectively,
covering the equal legal effect; and it shall take effect after being signed and
sealed.


Party A: Branch of Beijing Tong Ren Tang Co., Ltd. (Seal)
Party B: Shandong Hua Wei Pharmaceutical Co., Ltd. (Seal)
Representative of Party A:
Representative of Party B: Gao Ridong.
Signing date: Jan.1, 2011
Signing date: Jan.1, 2011

 
 
 

--------------------------------------------------------------------------------

 